Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 1 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMS-SMS_034128

 

 

 

nail this mother fucker

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:01 PM Funny | was just texting you literally same Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034063
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:09 PM You are breeze in desert for me Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034064
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:19 PM My water Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034065
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:23 PM And ocean Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_034066
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:46 PM | know. Exactly Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034070
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:05:53 PM Meant to be only together tiger Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034069
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:06:15 PM Literally Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034073
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:06:23 PM How is our baby bird btw Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034075
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:08:56 PM Priscilla just said she could feed him. Called people but they [Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034079 couldn't come yesterday
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:09:00 PM Will check today Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034077
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:09:09 PM In car now waiting for suitcase load Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034078
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:09:14 PM Ok Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034080
Holmes_iPhone_iMessage- iMessage ]5/12/2015 10:14:42 PM Just tried calling u Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034081
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:27:54 PM Alwaleed bin Talal here Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034084
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:28:01 PM (In conference book} Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034082
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:28:10 PM | heard that Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034083
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:46:36 PM Ignore al Waleed everyone meets with him for money sou — {Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034090 need to put that out of ur mind. Don't need that. it will be a

mistake
Holmes_iPhone_iMessage- iMessage }5/12/2015 10:46:58 PM Obviously Just sharing BC we've talked abt it so much Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034091
Holmes_iPhone_iMessage- iMessage }5/12/2015 11:04:20 PM Madly in love with you and your strength Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034099
Holmes_iPhone_iMessage- iMessage }5/12/2015 11:21:36 PM lam tired today. Spending so much time on bullshit and Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034102 none on software or things that build our product
Holmes_iPhone_iMessage- iMessage }5/12/2015 11:23:17 PM | may head home at 5 after my 430 meeting Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034101
Holmes_iPhone_iMessage- iMessage }5/12/2015 11:50:47 PM | know. You should Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034100
Holmes_iPhone_iMessage- iMessage }5/13/2015 12:36:16 AM CCed on you terrible negative review frorn someone from Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034114 Newark lab probably bugs lab. Working on getting that

removed.
Holmes_iPhone_iMessage- iMessage }5/13/2015 12:39:12 AM | saw it. We'll get them Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034421
Holmes_iPhone_iMessage- iMessage 15/13/2015 1:14:24 AM On route to the dinner. Missing you Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034125
Holmes_iPhone_iMessage- iMessage }5/13/2015 1:15:05 AM Missing u too. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034126
Holmes_iPhone_iMessage- iMessage }5/13/2015 1:15:28 AM You more Elizabeth Holmes Sunny Balwani (+14152258515)1+14152258515
MMS-SMS_034124
Holmes_iPhone_iMessage- iMessage |5/13/2015 1:15:32 AM | am narrowing this down in CLIA. Down to 5 people. Will Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515

 

 

FOIA Confidential Treatment Requested by Theranos

Fed. R. Crim. P. 6(e) material

Page 219 of 449

PRH_0000219
Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage ]5/13/2015 1:15:43 AM Who do u think Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_034127

Holmes_iPhone_iMessage- iMessage ]5/13/2045 1:15:49 AM Now we have legal grounds Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034130

Holmes_iPhone_iMessage- iMessage }5/13/2015 1:15:58 AM Yes Sunny Balwani (+14152258515}| Elizabeth Holmes +14152258515
MMS-SMS_034129

Holmes_iPhone_iMessage- iMessage |5/13/2015 7:06:33 AM Feel like luckiest person in world BC | have you Elizabeth Holmes Sunny Balwani (+14152258515) [414152258515
MMS-SMS_034170

Holmes_iPhone_iMessage- iMessage ]5/13/2015 8:20:16 PM We will come up with good response to the questions and Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034218 we can turn this around

Holmes_iPhone_iMessage- iMessage }5/13/2015 8:20:16 PM Love. Sunny Balwani (+14152258515}| Elizabeth Holmes +14152258515
MMS-SMS_034221

Holmes_iPhone_iMessage- iMessage ]5/13/2015 9:19:16 PM Transcend Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034222

Holmes_iPhone_iMessage- iMessage |5/13/2015 9:27:18 PM We will. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_034224

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:34:48 PM You and i will put our heads together Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034227

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:34:59 PM lf Tyler thinking abt George fyi at right time Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034229

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:35:11 PM But also lots of legal elements here Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034228

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:35:24 PM Need to get ahead of all of it Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034230

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:35:40 PM Out of al challenges are greatest opportunities Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034231

Holmes_iPhone_iMessage- iMessage |5/13/2015 10:40:08 PM Absolutely. This one is fairly easy to get ahead of. This entire |Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034235 email is based on Tyler and roechele and may be Adam

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:40:18 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034234

Holmes_iPhone_iMessage- iMessage ]5/13/2015 10:41:04 PM So easy to knock legs off of. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_034233

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:41:44 PM Agree Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034232

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:53:52 PM Extremely serious legal implications. He basically violated Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034237 and shared our trade secrets down to machine names.

Holmes_iPhone_iMessage- iMessage ]5/13/2015 10:53:52 PM And assays in what device Sunny Balwani (+14152258515)]| Elizabeth Holmes 414152258515
MMS-SMS_034239

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:53:52 PM It is Tyler Erika and Adam. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034242

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:53:52 PM The filth about living together probably from roechele Sunny Balwani (+14152258515}] Elizabeth Holmes 414152258515
MMS-SMS_034244

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:55:23 PM Literally Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034236

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:55:28 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034240

Holmes_iPhone_iMessage- iMessage }5/13/2015 10:55:48 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034243

Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:05:22 PM We need to talk abt that Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034241

Holmes_iPhone_iMessage- iMessage }5/13/2015 11:09:08 PM Once and for all transcend all the bs Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034245

Holmes_iPhone_iMessage- iMessage }5/13/2015 11:13:46 PM Weill put all our thoughts together into it Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034246

Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:14:29 PM Yeah. And we will also take legal action once this is behind Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515

MMS-SMS_034249

 

 

 

us. Violating trade secrets is not ok.

 

 

 

 

 

 

FOIA Confidential Treatment Requested by Theranos
Fed. R. Crim. P. 6(e) material

Page 220 of 449

PRH_0000220
Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMS-SMS_034274

 

 

 

 

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:15:07 PM Secondly. We need a better strategy for Normandy. Fora Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515
MMS-SMS 034250 long time to come we will have hybrid solutions.
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:15:12 PM Yes. We will think together. But we know it's these 4 people. [Sunny Balwani (+14152258515})| Elizabeth Holmes 414152258515
MMS-SMS_034252
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:15:47 PM Without question. Legal likely as part of it. Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034251
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:15:59 PM That we have to talk abt too Elizabeth Holmes Sunny Balwani (+14152258515) [414152258515
MMS-SMS_034253
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:16:46 PM For sure Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034254
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:16:47 PM Most likely 2 + roechele. Roechele we need to sue for Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034256 defamation
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:16:56 PM | Meant Normandy Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034258
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:01 PM l agree. Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034257
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:08 PM This is the second time she has tried to attack u. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034255
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:20 PM Need to put an end to it. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034259
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:20 PM We had stopped having any meetings with lan long time ago |Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034262 and this lie that we were pressuring him for anything.
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:43 PM Was about to say same Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034260
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:17:48 PM She'll keep doing it Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_034263
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:19:04 PM We can easily document that we never did any meetings Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034261 with him for months. He was here because he begged not to

fire him otherwise he wouldn't get any insurance
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:19:08 PM For his health Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034267
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:19:38 PM | know Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034266
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:19:52 PM This whole thing that we have to respond to liars is ridiculous | Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034265
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:20:00 PM And he assumes them to be true Elizabeth Holmes Sunny Balwani (414152258515) }+14152258515
MMS-SMS_034264
Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:21:36 PM Which is why knocking the legs off one at a time is best way. [Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515
MMS-SMS_034268 For instance he doesn't understand AAP and made the

cormmment. That was Tyler as you know. Adam actually

understood it and both Adam and mark Pandori created a

PowerPoint to educate the lab on AAP aftre this stupidity
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:21:36 PM Adam understood it ultimately Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034271
Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:21:36 PM But Tyler never did. So this is why it is him Sunny Balwani (+14152258515)]| Elizabeth Holmes 414152258515
MMS-SMS_034273
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:21:36 PM Also comment about vitaminD and cv. The cv calculations we |Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034275 actually have now submitted to FDA so that's another leg

chopped off carryrou
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:21:58 PM | know Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034272
Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:22:00 PM Agree Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034270
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:22:16 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034269
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:22:34 PM We need to send legal fetter to him Elizabeth Holmes Sunny Balwani (414152258515) [414152258515

 

 

FOIA Confidential Treatment Requested by Theranos

Fed. R. Crim. P. 6(e) material

Page 221

of 449

PRH_0000221
Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 4 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMS-SMS_034336

 

 

 

 

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:22:49 PM Because we never sent the one on his comment about Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034276 confidentiality
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:23:43 PM Yes. But this time it should go beyond letter. First letter Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034277 should be cease and desist and then from there
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:23:44 PM We will analyze more and then reach out to him. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034279
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:23:44 PM He is probably burning in coals because George talks about [Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515
MMS-SMS 034280 you and his parents are on coals and he is on coals.
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:24:53 PM | thought the exact same Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034281
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:25:28 PM Agree Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034278
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:33:34 PM Stuff about you and me? Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_034284
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:35:48 PM Yes that's probably roechele or Tyler but most likely her. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_034283
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:36:00 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034282
Holmes_iPhone_iMessage- iMessage ]5/13/2015 11:36:10 PM What r ur thoughts Elizabeth Holmes Sunny Balwani (+14152258515)[+14152258515
MMS-SMS_034285
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:36:14 PM On handling Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034286
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:36:32 PM That she attached ur personal life before during fuiz trial also |Sunny Balwani (+14152258515}| Elizabeth Holmes 414152258515
MMS-SMS_034290
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:37:34 PM And u will not dignify her comments or this tabloid Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515
MMS-SMS_034288 journalism. Shocking that this guy thinks he has the right to

ask this question for wsj
Holmes_iPhone_iMessage- iMessage }5/13/2015 11:37:46 PM | know Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034287
Holmes_iPhone_iMessage- iMessage }5/14/2015 12:31:50 AM Lauren asked dan if she should fly back with me tomorrow Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034289 and that she would have pr content ready to review on

plane ....
Holmes_iPhone_iMessage- iMessage ]5/14/2015 12:32:42 AM | was not planning on going through pr on plane. Fareed Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034291 ends at 11:45 and then going back to Conf until 1:30 or so.

Space on plane but don't love precedent necessarily
Holmes_iPhone_iMessage- iMessage }5/14/2015 12:33:21 AM Let me know if your comment before on leverage is ur Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034293 thoughts on how ud approach these things
Holmes_iPhone_iMessage- iMessage 15/14/2015 1:25:20 AM She candy but tell her u won't have time to work Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_034299
Holmes_iPhone_iMessage- iMessage |5/14/2015 1:36:49 AM She can do but Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034297
Holmes_iPhone_iMessage- iMessage |5/14/2015 2:03:30 PM All my love Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034330
Holmes_iPhone_iMessage- iMessage 15/14/2015 2:04:36 PM Missing you infinite Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_034331
Holmes_iPhone_iMessage- iMessage ]5/14/2015 3:21:07 PM Also worth going thru emails to self Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_034328
Holmes_iPhone_iMessage- iMessage }5/14/2015 3:21:13 PM We reviewed w brad Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_034332
Holmes_iPhone_iMessage- iMessage ]5/14/2015 3:42:22 PM Ok Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_034335
Holmes_iPhone_iMessage- iMessage |5/14/2015 3:42:48 PM Focus on what's in front of you. This crap we will deal with — [Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_034333 when u are here together.
Holmes_iPhone_iMessage- iMessage }5/14/2015 3:42:56 PM We have a good strategy that we discussed last night Sunny Balwani (+14152258515}] Elizabeth Holmes 414152258515
MMS-SMS_034334
Holmes_iPhone_iMessage- iMessage ]5/14/2015 4:05:21 PM Good call with wag for what it is worth Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515

 

 

FOIA Confidential Treatment Requested by Theranos

Fed. R. Crim. P. 6(e) material

Page 222 of 449

PRH_0000222
Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 5 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMS-SMS_037335

 

 

 

us

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage 16/26/2015 3:27:16 PM Missing you. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037204

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:21:00 PM Me more Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037210

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:21:01 PM On my way! Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037211

Holmes_iPhone_iMessage- iMessage 16/26/2015 5:21:15 PM Was thinking about you this morning Elizabeth Holmes Sunny Balwani (+14152258515) [414152258515
MMS-SMS_037212

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:50:56 PM We need to stay focused and vigilant. We are lazy and Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037216 disorganized and not focused.

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:51:10 PM Tonight is Friday night Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037214

Holmes_iPhone_iMessage- iMessage 16/26/2015 5:52:22 PM | have been thinking the same things as you know. | was Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_ 037215 sending that in the context of you and me

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:53:04 PM A hunch Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037219

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:53:04 PM Even in the context of u and me we need to stay focused Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037220 dying the day.

Holmes_iPhone_iMessage- iMessage 16/26/2015 5:53:04 PM During Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037221

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:53:21 PM What makes you say lazy Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037218

Holmes_iPhone_iMessage- iMessage |6/26/2015 5:54:10 PM Dying? Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037222

Holmes_iPhone_iMessage- iMessage 16/26/2015 6:03:23 PM lam ok sending letter to Erika as in heathers email. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037223

Holmes_iPhone_iMessage- iMessage |6/28/2015 5:40:21 PM Do u want to do tracks tonight? Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_ 037281

Holmes_iPhone_iMessage- iMessage |6/28/2015 5:40:43 PM We can see. Don't know Sunny Balwani (+14152258515}| Elizabeth Holmes 414152258515
MMS-SMS_037282

Holmes_iPhone_iMessage- iMessage 16/28/2015 5:40:50 PM K Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037284

Holmes_iPhone_iMessage- iMessage |6/28/2015 5:59:28 PM | am hungry and wanted to order food. Do u want to eat? Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037285

Holmes_iPhone_iMessage- iMessage |6/29/2015 8:59:45 PM Come in on FDA call Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037312

Holmes_iPhone_iMessage- iMessage |6/30/2015 12:50:08 PM Onboard. Love. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037319

Holmes_iPhone_iMessage- iMessage |6/30/2015 1:07:00 PM Taking off baby Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037320

Holmes_iPhone_iMessage- iMessage |6/30/2015 3:40:24 PM Missing you Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037322

Holmes_iPhone_iMessage- iMessage 16/30/2015 3:44:20 PM Missing you too baby. Just arrived at office. Will prepare. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037321

Holmes_iPhone_iMessage- iMessage |6/30/2015 3:46:01 PM Xxx Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037323

Holmes_iPhone_iMessage- iMessage |6/30/2015 6:05:23 PM Meetings will be great Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037325

Holmes_iPhone_iMessage- iMessage ]6/30/2015 7:41:52 PM Yes. Sunny Baiwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037329

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:30:25 PM HOME RUN. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037330

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:30:40 PM They said they will help us with this “smear campaign". Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037331

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:31:20 PM Yay!! Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_037333

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:31:30 PM When they met with jc they only said fantastic things about [Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515

 

 

FOIA Confidential Treatment Requested by Theranos

Fed. R. Crim. P. 6(e) material

Page 254 of 449

PRH_0000254
Case 5:18-cr-00258-EJD Document 1005-4 Filed 09/07/21 Page 6 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMS-SMS_037460

 

 

 

Will call when ur free

 

 

 

 

Record Type Message Sent Date/Time Message Sender / Author Recipient(s} ChatiD Attachments
Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:04 PM Call when you can Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_037334

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:26 PM 40 minutes. To office. Others with me. Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037336

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:37 PM Not urgent Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037337

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:41 PM You did what we need to do Elizabeth Holmes Sunny Balwani (414152258515) [414152258515
MMS-SMS_037338

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:48 PM Working on everything here all day Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037339

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:32:48 PM They will go on record with us to refute everything. They Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037340 want a Theranos bot in office assp.

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:33:25 PM :) Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037341

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:39:08 PM Can you meet with one of the patients today? Just got the Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037342 release

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:45:22 PM I can call. Better to go thru docs and get their release. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037345

Holmes_iPhone_iMessage- iMessage ]6/30/2015 9:45:36 PM Unless it is one of other docs patient Sunny Balwani (+14152258515)]| Elizabeth Holmes 414152258515
MMS-SMS_037343

Holmes_iPhone_iMessage- iMessage |6/30/2015 9:50:53 PM It's in email from heather. Not sure. Agree on going thru Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037346 docs everywhere we can

Holmes_iPhone_iMessage- iMessage }6/30/2015 10:10:42 PM Tried calling u 5 times. No one in ur office picking up Sunny Balwani (+14152258515}] Elizabeth Holmes 414152258515
MMS-SMS_037347

Holmes_iPhone_iMessage- iMessage 16/30/2015 10:13:20 PM lf ur busy and can't debrief then | will take early flight and Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515
MMS-SMS_037348 debrief in person.

Holmes_iPhone_iMessage- iMessage 7/1/2015 12:33:07 AM Still at airport. Plane 1.5 hour delayed. Will Land at 8 Sunny Balwani (+14152258515)] Elizabeth Holmes 414152258515
MMS-SMS_037349

Holmes_iPhone_iMessage- iMessage |7/1/2015 12:33:23 AM Should have done netjet today Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037350

Holmes_iPhone_iMessage- iMessage 17/1/2015 1:03:07 AM Onboard Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037351

Holmes_iPhone_iMessage- iMessage |7/1/2015 1:05:13 AM | know. Always do In future Elizabeth Holmes Sunny Balwani (+14152258515)|+14152258515
MMS-SMS_037352

Holmes_iPhone_iMessage- iMessage 7/1/2015 1:05:39 AM | know specially today | could have used these 4 hours. Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037354

Holmes_iPhone_iMessage- iMessage 17/1/2015 1:05:51 AM Didn't think ahead Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037353

Holmes_iPhone_iMessage- iMessage |7/1/2015 3:01:20 AM Just landed Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037355

Holmes_iPhone_iMessage- iMessage 7/1/2015 3:36:08 AM Awesome In office w Meredith Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037356

Holmes_iPhone_iMessage- iMessage 7/1/2015 3:36:26 AM On my way! Sunny Balwani (+14152258515}| Elizabeth Holmes 414152258515
MMS-SMS_037359

Holmes_iPhone_iMessage- iMessage 7/1/2015 3:36:36 AM :) Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037358

Holmes_iPhone_iMessage- iMessage |7/1/2015 4:10:20 PM Taking off. Love Sunny Balwani (+14152258515)| Elizabeth Holmes 414152258515
MMS-SMS_037400

Holmes_iPhone_iMessage- iMessage 17/1/2015 5:24:25 PM More love Elizabeth Holmes Sunny Balwani (414152258515) [+14152258515
MMS-SMS_037403

Holmes_iPhone_iMessage- iMessage |7/1/2015 6:24:35 PM Just landed. Sunny Balwani (+14152258515) | Elizabeth Holmes 414152258515
MMS-SMS_037404

Holmes_iPhone_iMessage- iMessage |7/1/2015 6:28:14 PM Xxx Elizabeth Holmes Sunny Balwani (+14152258515)}+14152258515
MMS-SMS_037402

Holmes_iPhone_iMessage- iMessage 17/1/2015 9:28:32 PM Both docs signed our letter. Made it even more stronger. Sunny Balwani (+14152258515) | Elizabeth Holmes 4+14152258515

 

 

FOIA Confidential Treatment Requested by Theranos

Fed. R. Crim. P. 6(e) material

Page 255 of 449

PRH_0000255
